SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1263
CA 16-01079
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


SUZANNE BARNER, INDIVIDUALLY, AND AS
ADMINISTRATOR OF THE ESTATE OF JOHN M.
BARNER, DECEASED, PLAINTIFF-APPELLANT,

                      V                                             ORDER

CHRISTOPHER R. DEPNER, M.D., ET AL., DEFENDANTS,
THE UNIVERSITY OF ROCHESTER AND BARBARA J.
KIRCHER, M.D., DEFENDANTS-RESPONDENTS.


PORTER NORDBY HOWE LLP, SYRACUSE (ERIC C. NORDBY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

OSBORN REED & BURKE, LLP, ROCHESTER (CHRISTIAN C. CASINI OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Allegany County
(Thomas P. Brown, A.J.), dated July 31, 2015. The order, insofar as
appealed from, granted the motion of defendants The University of
Rochester and Barbara J. Kircher, M.D., for summary judgment
dismissing the amended complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court